Citation Nr: 1538027	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-12 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received as sufficient to reopen a claim of entitlement to service connection for right shoulder tendonitis.

2.  Entitlement to service connection for bilateral hand arthritis.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to service connection for a right shoulder disability other than tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from March 1984 to February 1987, April 1987 to March 1990, and July 1991 to February 1992.  The Veteran also served in the U.S. Army Reserve and the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision that was issued in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board notes, however, that it has added an additional issue, entitlement to service connection for any right shoulder disability other than tendonitis.  This is done because the Veteran's claim, filed in December 2007, was for right arm arthritis.  In its rating decision, however, the RO characterized the issue as one to reopen a claim for service connection for tendonitis of the right shoulder (now claimed as arthritis).  Pursuant to Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), a claim is not based upon the same factual basis if it is based upon a different but properly diagnosed disease or injury.  Rather it is a separate and distinct claim that must be considered independently from the prior claimed disease or injury.  As the condition claimed was arthritis, not tendonitis, the Board finds that the claim for arthritis submitted in December 2007 is a separate and distinct claim that must be considered independently from the prior service connection claim for tendonitis of the right shoulder.  However, as the Veteran has also submitted separate claims relating to the right hand and wrist-and is already service-connected for a right elbow disability-the Board limits this new arthritis claim to the right shoulder.

The Board previously considered this appeal in October 2012, and remanded these issues for further development.  After development was completed, the case returned to the Board for further appellate review.  The Board notes that the Veteran did not appeal the temporary total rating for convalescence due to left shoulder surgery once service connection was granted for this disability in June 2013.


FINDINGS OF FACT

1.  A July 1994 rating decision that denied service connection for right shoulder tendonitis on the basis that there was no nexus to service was not appealed.

2.  New and material evidence has not been received to substantiate the claim of entitlement to service connection for right shoulder tendonitis.

3.  The Veteran does not currently have bilateral hand arthritis.

4.  The Veteran's bilateral carpal tunnel syndrome did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service or to service-connected disability.

5.  The Veteran's right shoulder disability did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service or to service-connected disability.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied the Veteran's claim of entitlement to service connection for right shoulder tendonitis is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  In the absence of new and material evidence, the criteria to reopen service connection for right shoulder tendonitis has not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156.

3.  The criteria to establish service connection for bilateral hand arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

4.  The criteria to establish service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

5.  The criteria to establish service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Claim to Reopen Service Connection

The Veteran originally filed a claim for entitlement to service connection for right shoulder tendonitis in May 1992.  The RO initially denied the claim in a July 1994 rating decision on the grounds that there was no evidence that the Veteran's right shoulder tendonitis was related to service.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.

In April 2010, the Veteran filed another claim of entitlement to service connection for right arm arthritis.  A June 2010 rating decision declined to reopen on the basis that new and material evidence had not been submitted.  The Veteran appealed that decision.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for right shoulder tendonitis.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Since that time, no documents have been associated with the claims file that discusses the possibility of a nexus for this disability.  As there are no new documents that represent evidence not previously submitted to agency decision makers and relate to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is not new and material to reopen the claim of service connection for right shoulder tendonitis.

Service Connection, In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Arthritis is not a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis of the spine, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service Connection for Bilateral Hand Arthritis

The Veteran contends that he developed bilateral hand arthritis as a result of service.  Specifically, he believes this condition may be secondary to his service-connected lateral epicondylitis with loose bodies, right elbow, status post repair.  Service records do not contain any entries regarding treatment for this condition.  The claims file does not reveal any evidence of treatment for this condition within one year of service.  A VA treatment record from September 2007 revealed mild degenerative changes of the interphalangeal joints of the Veteran's left hand and a questionable small erosion distally of the first metacarpal.  However, there is no medical evidence to demonstrate the Veteran has arthritis of the right hand.  On VA examination in June 2013, the Veteran endorsed neurological symptoms emanating from his bilateral carpal tunnel condition, but no actual arthritic symptoms in his hands.  Imaging studies did not reveal any abnormal findings and both hands were negative for findings of arthritis.  Three views of each hand showed that the Veteran's bones, joint spaces, and soft tissues were intact.  Accordingly, no arthritis was found and a diagnosis was not rendered.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been found to have bilateral hand arthritis.

After a full review of the record, the Board finds that the weight of the evidence demonstrates that the Veteran does not currently have bilateral hand arthritis for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Carpal Tunnel Syndrome

The Veteran asserts that he developed bilateral carpal tunnel syndrome as a result of service.  Specifically, he believes this condition may be secondary to his service-connected lateral epicondylitis with loose bodies, right elbow, status post repair.  Service records do not contain evidence of treatment for carpal tunnel syndrome in either hand.  

The Veteran received a VA examination for this claim in June 2013.  The examiner noted that treatment records from 2004 show the Veteran was diagnosed with bilateral carpal tunnel syndrome.  At that time, the Veteran was working full-time as a delivery driver and was required to lift fifty-pound bags.  Treatment records from May 2006 show that the Veteran had bilateral carpal tunnel release surgery and responded well to the treatment although the Veteran endorsed occasional swelling and numbness in his hands and index fingers.  The examiner opined, "It is less likely than not that the Veteran's [bilateral carpal tunnel syndrome diagnosis] is related to any injury or disease incurred in service, including heavy lifting as a combat engineer from 1987 to 1990."  The examiner noted that "symptom onset was considerably remote" from activities performed during service.  He further stated, "Neuropathic symptoms would likely have been experienced much earlier and at or near the time of physical insult.  Hence, there is a temporal mismatch between the activities and symptom onset."  The Board finds this medical opinion highly probative of a negative nexus to service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

After a full review of the record, the Board finds that the weight of the evidence demonstrates that bilateral carpal tunnel syndrome did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service for the reasons discussed above.  In addition, there is no probative evidence to suggest that the condition is caused or aggravated by service-connected right elbow disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Shoulder Disability

The Veteran contends that he developed a right shoulder disability due to service.  Specifically, he believes he developed right shoulder arthritis secondary to his service-connected lateral epicondylitis with loose bodies, right elbow, status post repair.  Service records do not contain any treatment for right shoulder arthritis.  VA treatment records from July 1992 show tender muscles along the right medial scapular area, but that there was full range of motion of the right shoulder.  The assessment was musculoskeletal pain.  Furthermore, there are no records within one year of separation from service that show treatment for right shoulder arthritis.  

On VA examination in June 2013, the Veteran recalled a "fleeting episode of pain during service that resolved without recurrence."  The examiner noted that the Veteran "has had no ongoing symptoms or required any medical assessment/ treatment of the right shoulder."  Imaging studies revealed normal alignment, no acute fracture or dislocation, and only mild degenerative changes of the right AC joint.  The examiner commented that the Veteran's "right lateral epicondylitis had no impact at all on [his right shoulder] condition, there is no medical basis to attribute any direct or indirect relationship between the two."  The Board finds this medical opinion highly probative of a negative nexus to service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.

After a full review of the record, the Board finds that the weight of the evidence demonstrates that a right shoulder disability did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service for the reasons discussed above.  In addition, the probative evidence does not suggest that the right shoulder condition is caused or aggravated by service-connected right elbow disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in May 2008, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the May 2008 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claims in June 2013.  During the examinations, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in October 2012.  The Board instructed the AOJ to provide the Veteran with VA examinations for his claims and then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a new rating decision and supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

New and material evidence has not been received as sufficient to reopen a claim of entitlement to service connection for right shoulder tendonitis.

Entitlement to service connection for bilateral hand arthritis is denied.

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.

Entitlement to service connection for a right shoulder disability, other than tendonitis, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


